Citation Nr: 0903325	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
bunionectomy, right great toe with hammertoe release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina wherein the RO denied compensation 
under 38 U.S.C. § 1151 for bunionectomy, right great toe with 
hammertoe release.  The veteran perfected a timely appeal of 
this determination to the Board.

In October 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned.  The 
veteran's testimony on that occasion has been transcribed and 
associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that VA surgery to his right foot in 
March 2004 resulted in additional right foot disability.  

After a review of the claims file, the Board finds that the 
1151 issue on appeal must be remanded for the following 
reasons.

First, VA records pertaining to the veteran's right foot 
condition, for which he received VA surgery in March 2004, 
must be obtained.  At his October 2008 Board hearing, the 
veteran asserted that his foot did not function as well as it 
did prior to his VA surgery, and that X-rays of the foot 
taken before and after the surgery showed that his foot 
condition had worsened as a result of the surgery.  (See, 
Transcript (T.) at page (pg.) 3).  Here, the claims file 
contains a Process Note for Informed Consent and a VA Surgery 
Reports Summary, dated in February and March 2004, 
respectively.  In an October 2006 letter to the VA Medical 
Center (VAMC) in Columbia, South Carolina, the VAMC where the 
veteran's right foot  surgery was performed, the RO requested 
all treatment records, dating from April 2004 to the present.  
There is no indication, however, that any records regarding 
the condition of the veteran's right foot prior to his March 
2004 surgery were requested or obtained by VA.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As VA medical treatment records prior to the 
veteran's March 2004 right foot surgery are pertinent to the 
issue of whether VA medical treatment resulted in additional 
disability, such records must be obtained before a decision 
on the merits can be made.

Second, another VA medical opinion with respect to the 
veteran's right foot condition and its relationship to his 
surgery is also required.  Here, the veteran was afforded a 
VA examination in July 2007 to determine whether negligence 
or carelessness by VA in providing his March 2004 right foot 
surgery resulted in additional disability.  After reviewing 
the record, the VA examiner opined that the veteran's current 
diagnosis did not reveal any additional disability due to his 
surgery.  (See, July 2007 VA examination report).  

Notwithstanding the foregoing opinion, VA treatment records, 
dated in 2005, indicate that the veteran may have incurred 
additional right foot disability as a result of his March 
2004 VA surgery.  To this end, a January 2005 VA orthopedic 
note reflects that the veteran was status-post bunionectomy 
of the right great toe with associated surgery with secondary 
and resolved infection, and some residual arthrofibrosis and 
metatarsalphalangeal joint synovitis of the second toe, pos-
operative with mild transfer symptoms.  Also, April and 
September 2005 VA treatment notes disclose that the veteran's 
had metatarsalgic symptoms related to metatarsophalangeal 
joint synovitis primarily on toes two and three and transfer 
lesions on the second and third metatarsal heads on the 
planter aspect, apparently due to the surgery on the great 
toe, respectively.  (See, VA treatment notes, dated in 
January and September 2005). 

As the above-referenced 2005 VA treatment records indicate 
that the veteran may have incurred additional right foot 
disability as a result of his March 2004 VA surgery, and such 
records were not addressed in the July 2007 VA examination 
report, an addendum opinion is required to address whether 
the veteran incurred additional disability as a result of VA 
medical treatment in which these records are specifically 
considered.  If any such additional disability is found, the 
VA examiner should determine whether it was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, and whether a reasonable health care provider 
would not have considered such additional disability to be an 
ordinary risk of the treatment provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the 
VAMC in Columbia, South Carolina, dated 
prior to April 2004, pertaining to the 
veteran's right foot condition, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be documented 
and associated with the claims folder.

2.  After any additional VA treatment 
records have been obtained pursuant to 
the instructions in paragraph one, send 
the claims file, including a copy of 
this REMAND, to the examiner, to the 
examiner who completed the July 2007 VA 
examination report.  If the July 2007 
VA examiner is unavailable, another 
examiner with appropriate expertise may 
furnish the requested opinion.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  
The examiner should express an opinion 
as to whether the veteran's March 2004 
surgery and related treatment for the 
veteran's right foot resulted in 
additional right foot disability.  If 
any such additional right foot 
disability is found, the examiner 
should express and opinion as to 
whether such additional disability was 
a result of either (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical or surgical 
treatment, or examination (i.e. whether 
VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider), or 
(2) an event a reasonable health care 
provider would not have considered to 
be an ordinary risk of the treatment 
provided.  

In formulating the above-requested 
opinion, the examiner is requested to 
comment on a January 2005 VA orthopedic 
note, reflecting that the veteran was 
status-post bunionectomy of the right 
great toe with associated surgery with 
secondary and resolved infection, and 
some residual arthrofibrosis and 
metatarsalphalangeal joint synovitis of 
the second toe.  (See, January 2005 VA 
orthopedic report).  And, April and 
September 2005 VA treatment notes, 
disclosing that the veteran had 
metatarsalgic symptoms related to 
metatarsophalangeal joint synovitis 
primarily on toes two and three and 
mild transfer symptoms; and, transfer 
lesions on the second and third 
metatarsal heads on the planter aspect, 
respectively.  (See, VA April and 
September 2005 treatment notes, 
respectively).

A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.  The veteran need 
not be re-examined, unless such 
examination is deemed necessary to 
provide the requested opinion.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




